DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (EP 2 487 514 A1).
Regarding claim 1, Chen teaches a backlight unit comprising:
a light source array (13; see at least figure 6) including at least one light source which emits light and a circuit board (see abstract of Chen where PCB is disclosed) on which the light source (13; see at least figure 6 and abstract of Chen) is disposed;  and
a first optical layer (181; see at least figure 6) disposed on the light source array, wherein the first optical layer (181) includes:
a first layer (1811; see at least figure 6) which defines at least one concave portion in a bottom of the first layer (181), the at least one concave portion being coupled to the light source (13; see at least figure 6);
a second layer (15; see at least figure 6) disposed on the first layer (181; see at least figure 6), the second layer guiding light incident from the first layer in one direction;

a reflective layer (see paragraph [0012] and 14 in at least figure  6) disposed on the bottom of the first layer (181; see at least figure 6).
Regarding claim 2, Chen teaches the backlight unit of claim 1, wherein the concave portion has a shape recessed toward a top of the first layer (181; see at least figure 6) from the bottom of the first layer (181 see at least figure 6).
Regarding claim 3, Chen teaches the backlight unit of claim 2, wherein the first layer (181; see at least figure 6) has at least two different thicknesses depending on a region (see at least figure 6 where a top thickness and side thickness of 181 are different).
Regarding claim 16, Chen teaches the backlight unit of claim 1, wherein the first optical layer(181; see at least figure 6) further includes a sub-layer disposed on the second layer (15) and the plurality of optical patterns (1511; see at least figure 6), the sub-layer diffusing light incident from the plurality of optical patterns (1511; see at least figure 6).
Regarding claim 19, Chen teaches the backlight unit of claim 1, further comprising a second optical layer (see at least figure 6) disposed on the first optical layer (181; see at least figure 6), the second optical layer (151 see at least figure 6) controlling an advancing direction of light incident from the first optical layer (181; see at least figure e6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 2 487 514 A1) in view of Bae et al. (US 2011/0051397 A1).
Regarding claim 4, Chen teaches the backlight unit of claim 3, but is silent about wherein the first layer includes at least one light diffusion particle that scatters light received from the light source.
Bae et al. teach an optical assembly, backlight unit and display apparatus comprising a layer (230; see at least figure 20A) including at least one diffusion particle (231;that scatters light received from a light source (220; see at least paragraph [0157]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the backlight unit of Chen to include a first layer comprising a diffusion particle as taught by Bae et al. to scatter or refract the light upwardly, thereby making the luminance of the light to travel upwards more uniformly (see paragraph [0157])
Regarding claim 20, Chen teaches a display device comprising:
a display panel (see paragraph [0002]) which displays an image; and
a backlight unit (see paragraph [0006]; backlight module 1; see paragraph [0017])) which provides light for displaying the image to the display panel,

a light source array (LEDs 13; see at least paragraph []; see at least figure 6) including at least one light source (13) which emits light and a circuit board (see at least figure 6 and abstract of Chen) on which the light source (13; see at least figure 6) is disposed; 
a first optical layer (181) disposed on the light source array (13; see at least figure 6); 
and a second optical layer (151; see at least figure 6) disposed on the first optical layer (181; see at least figure 6) to control an advancing direction of light incident from the first optical layer (181; see at least figure 6),
wherein the first optical layer (181; see at least figure 6) includes;
a first layer (1811; see at least figure 6) defining at least one concave portion (see where light source 13 are positioned in concave portions; see at least figure 6) in a bottom of the first layer (181), the at least one concave portion (see concave portion of 181 where light source 13 is positioned) being coupled to the light source (13);
a second layer (see at least figure 6 where 1511 are positioned) disposed on the first layer, the second layer (151) guiding light incident from the first layer toward the display panel;
a plurality of optical patterns (1511; see at least figure 6) disposed on one surface of the second layer (151; see at least figure6), the plurality of optical patterns (1511; see at least figure 6) selectively emitting light passing through the one surface; and

Chen is silent about the reflective layer defining an opening portion corresponding to the at least one concave portion.
Bae et al teach a reflective layer (240; see at least paragraph [0068]; see at least figure 18 and 19) comprising a through hole (see where light source 220 is positioned in the reflector 240) that penetrates the reflective layer (240; see at least paragraph [0079]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reflective layer of Chen to include a through hole as taught by Bae et al. as an alternative design choice and way of attaching the light sources to the reflective layer.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 2 487 514 A1) in view of Kim et al. (US 2009/0303697 A1).
Regarding claim 5, Chen teaches the backlight unit of claim 1, but does not explicitly teach wherein the second layer includes a transparent material.
Kim et al. teach a backlight unit and liquid crystal display comprising a layer 151 that is transparent acrylic-based resin (see at least figures 1A and 1B and paragraph [0051]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second layer of Chen to include a transparent material as taught by Kim et al. as an alternative design choice
Regarding claim 6, Chen teaches the backlight unit of claim 5, wherein the plurality of optical patterns is integrally provided with the second layer (see at least figure 8 where optical patterns 1511 are integral with layer 15).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 2 487 514 A1) and Kim et al. (US 2009/0303697 A1) as applied to claim 6 above, and further in view of Chen et al. (US 2019/0275925 A1), hereinafter referred to as Chen et al.’925.
Regarding claim 7, Chen modified by Kim et al. teaches the backlight unit of claim 6, but is silent about wherein at least one region of the one surface of the second layer includes an uneven surface.
Chen et al.’925 teach a light module comprising a layer including an uneven surface (see 14a in at least figure 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen to include an uneven surface as taught by Chen et al.’925 as an alternative design choice to achieve a desired illumination output.
Regarding claim 8, Chen modified by Kim et al. and Chen et al.’925 teaches the backlight unit of claim 7, and Chen further teaches wherein each of the plurality of optical patterns (1511; see at least figure 6) has a shape protruding toward an upper portion from the one surface of the second layer (15).
Regarding claim 9, Chen modified by Kim et al. and Chen et al.’925 teaches the backlight unit of claim 7, and Chen further teaches wherein each of the plurality of optical patterns (1511; see at least figure 6) has a shape recessed toward a lower portion from the one surface of the second layer (15).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 2 487 514 A1) in view of Kim et al. (US 2009/0303697 A1) as applied to claim 5 above and further in view of Bae et al. (US 2011/0051397 A1).
Regarding claim 10, Chen teaches the backlight unit of claim 5, but is silent about wherein a distance of the optical pattern from an adjacent optical pattern thereto decreases as the optical pattern becomes more distant from a point, corresponding to the light source, on the one surface of the second layer.
Bae et al. teach an optical assembly, backlight unit and display apparatus comprising an optical pattern (241; see figure 25) having a distance that decreases as the optical pattern (see at least figure 25 where 241 decreases in distances as the patterns become distant from the light source 220) becomes more distant from a point corresponding to a light source (220).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the optical pattern of Chen to decrease in distance from a point as taught by Bae et al. as an alternative design choice.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 2 487 514 A1) in view of Kim et al. (US 2009/0303697 A1) and Bae et al. (US 2011/0051397 A1) as applied to claim 10 above and further in view of Chen et al. (US 2012/0275139 A1), hereinafter referred to as Chen et al.’139
Regarding claim 11, Chen modified by Kim et al. and Bae et al. teaches the backlight unit of claim 10, but is silent about wherein the optical pattern has a size that increases as being more distant from the point, corresponding to the light source, on the one surface of the second layer.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the backlight unit of Chen to include an optical pattern that increases in size as the distance from the light source increases as taught by Chen et al’139 as an alternative design choice.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 2 487 514 A1) in view of IM et al. (US 2012/0081882).
Regarding claim 12, Chen teaches the backlight unit of claim 1, but is silent about wherein the reflective layer defines an opening corresponding to the concave portion.
IM et al. teaches a reflective layer 152 having an opening corresponding to a concave potion (see at least figure 2; concave portion 142).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reflective layer to include an opening corresponding to the concave portion of Chen as taught by IM et al. as an alternative design choice.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 2 487 514 A1) in view of IM et al. (US 2012/0081882) as applied to claim 12 above and further in view of Bae et al. (US 2011/0051397 A1).

Bae et al teach a reflective layer comprising a through hole that penetrates the reflective layer. Bae et al teach a reflective layer (240; see at least paragraph [0068]; see at least figure 18 and 19) comprising a through hole (see where light source 220 is positioned in the reflector 240) that penetrates the reflective layer (240; see at least paragraph [0079]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reflective layer of Chen to include a through hole as taught by Bae et al. as an alternative design choice and way of attaching the light sources to the reflective layer.
Claims 14 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 2 487 514 A1) in view of Lee et al. (US 2016/0202395 A1).
Regarding claim 14, Chen teaches the backlight unit of claim 1, but does not explicitly teach wherein the first optical layer further includes an interlayer disposed between the first layer and the second layer, wherein the interlayer includes a pressure sensitive adhesive (PSA) or an optically clear adhesive (OCA). 
Lee et al. teach a display apparatus comprising an adhesive layer (220) that may include a transparent adhesive resin (see at least paragraph [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen to include an adhesive as taught by Lee et al. as an obvious design choice and alternative way of securing the layers of the device together.
Regarding claim 17, Chen teaches the backlight unit of claim 16, wherein an adhesive layer is disposed between the second layer and the sub-layer.
Lee et al. teach a display apparatus comprising an adhesive layer (220) that may include a transparent adhesive resin (see at least paragraph [0053]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen to include an adhesive as taught by Lee et al. as an obvious design choice and alternative way of securing the layers of the device together.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee et al. (US 2016/0202395 A1) as applied to claim 14 above and further in view of Shani et al. (US 2017/0160456 A1).
Regarding claim 15, Chen modified by Lee et al. teaches the backlight unit of claim 14, but does not explicitly teach wherein the reflective layer, the first layer, and the second layer are integrally laminated, to constitute the first optical layer.
Shani et al. teach a wave guide comprising a reflective layer (1408), a first layer (1418) and a second layer (1416) that are integrally formed to constitute a first optical layer. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first optical layer of Chen modified by Lee et al to include a first, second and reflective layer that are integrally formed as taught by Shani et al. as an alternative design choice. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (EP 2 487 514 A1) in view of Miki (US 2018/0156961 A1).
Regarding claim 18, Chen teaches the backlight unit of claim 1, but is silent about wherein the first optical layer further includes a color conversion layer disposed on the second layer, the color conversion layer generating converted light by converting a color of light incident from the optical patterns.
Miki teaches an illumination device and display device comprising a color conversion member (50; see paragraph [0061]) that converts light.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen to include a color conversion layer as taught by Miki as an alternative way to achieve a desired illumination output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.A/           Examiner, Art Unit 2875        

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875